                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS
___________________________________
                                        )
JASON SAVAGEAU,                         )
                                        )
                     Plaintiff,         )
                                        )
       v.                               )     C.A. No. 1:18-cv-11021-FDS
                                        )
NANCY A. BERRYHILL,                     )
Acting Commissioner,                    )
Social Security Administration,         )
                                        )
                     Defendant.         )
___________________________________ )

                         ORDER ENTERING JUDGMENT
      UNDER SENTENCE FOUR OF 42 U.S.C. § 405(g) WITH VOLUNTARY REVERSAL
           AND REMAND TO THE COMMISSIONER OF SOCIAL SECURITY

       The Court hereby allows Defendant’s Assented-to Motion for Entry of Judgment Under Sentence

Four of 42 U.S.C. § 405(g) with Reversal and Remand of the Case to the Defendant. This action is

hereby reversed and remanded to the Commissioner of Social Security for further administrative

proceedings. The Appeals Council will direct the ALJ as follows:

       The Administrative Law Judge will obtain an updated form SSA-632-BK, “Request for
       Waiver of Overpayment Recovery or Change in Repayment Rate,” from the claimant, as
       well as documentation of the claimant’s reported household income, expenses and assets.
       She will afford the claimant an opportunity for a hearing and will consider the entire
       record, including the new evidence, and make findings with accompanying rationale,
       regarding whether the claimant was without fault in causing the overpayment; whether
       recovery would defeat the purpose of Title II of the Social Security Act; whether recovery
       would be against equity and good conscience; and whether overpayment can be waived (20
       C.F.R. 404.506¬-509, 404.510a, 404.512).


       SO ORDERED this        5th   day of   November       , 2018.



                                                /s/ F. Dennis Saylor, IV
                                             ____________________________
                                             F. DENNIS SAYLOR, IV
                                             UNITED STATES DISTRICT COURT
